Citation Nr: 0723334	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-30 436	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for skin tags, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for nervous tics, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for disability 
manifested by cramps in the torso, to include as due to 
exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease and pulmonary nodules, to include as due to 
exposure to herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the back.

7.  Entitlement to an effective date prior to September 30, 
2004 for the award of service connection for prostate cancer 
and urinary leaking.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004, July 2004, and January 2005 
decisions by the RO.


FINDING OF FACT

On July 13, 2007, while the veteran's appeal was pending, the 
Board received a copy of a death certificate showing that he 
had died in June 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on July 13, 2007, while the veteran's appeal 
was pending, the Board received a copy of a death certificate 
showing that he had died in June 2007.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


